Fourth Court of Appeals
                                        San Antonio, Texas
                                               October 12, 2022

                                            No. 04-22-00625-CV

                                     IN RE Jessica THIER-ARNAIZ

                                             Original Proceeding 1

                                                    ORDER

       On September 23, 2022, relator filed a petition for writ of mandamus. After considering
the petition and the record, this court concludes relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


        It is so ORDERED on October 12, 2022.



                                                                      _____________________________
                                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2022.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2021-CI-22890, styled In the Matter of the Marriage of Nicholas Arnaiz and
Jessica Thier-Arnaiz, pending in the 37th Judicial District Court, Bexar County, Texas, the Honorable Cynthia Marie
Chapa presiding.